        Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 1 of 23



IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK
_________________________________________

JEFFREY ROTHMAN,

   PLAINTIFF

   vs                                                  COMPLAINT
                                                       CIVIL No._________________
THE CITY OF NEW YORK, a municipal entity,
NEW YORK CITY POLICE DETECTIVE
ANDREW WUNSCH, Shield # 6570, in his
individual and official capacities, NEW YORK
CITY POLICE SERGEANT VINCENT FLORES,
Shield # 3903, in his individual and official
capacities, NEW YORK CITY POLICE
DEPARTMENT DEPUTY COMMISSIONER FOR
LEGAL MATTERS LAWRENCE BYRNE, in his
individual and official capacities, NEW YORK CITY
POLICE COMMISSIONER JAMES O’NEILL,
in his official capacity,

  DEFENDANTS
________________________________________

    Plaintiff Jeffrey Rothman, by and through the undersigned attorney, hereby and herein
alleges, avers, and states:

                                 I. INTRODUCTION

   1. This is a litigation which arises out of an incident that commenced on December

13, 2017 at about 4:40 P.M. at the reception desk in the lobby of One Police Plaza, New

York City during which incident Plaintiff Rothman was: (a) subjected to discourtesy on

the part of agents and employees of the New York City Police Department (party

Defendant New York City Police Detective Andrew Wunsch and party Defendant New

York City Police Sergeant Vincent Flores) ; (b) was subjected by them to unnecessary

and unreasonable force and detention/ restraint; and (c) had his property unreasonably

and unnecessarily seized by them and without probable cause for the seizure.
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 2 of 23



   2. Subsequent to the December 13, 2017 incident and after formally seeking relief

against party Defendants Wunsch and Flores in a December 28, 2018 dated letter

addressed to party Defendant New York City Police Department Deputy Commissioner

for Legal Affairs Lawrence Byrne and to New York City Corporation Counsel Zachary

Carter and further in an early 2018 dated formal Complaint to the New York City

Civilian Complaint Review Board, the former of which resulted in no relief being

accorded and the latter of which resulted in a referral by the Civilian Complaint Review

Board of a substantiated charge against party Defendant Andrew Wunsch to the New

York City Police Department, Plaintiff Rothman was denied access to any information

about the referral by the Civilian Complaint Review Board to the New York City Police

Department and otherwise about the actions and inaction of the party Defendant City of

New York to address his requests to the party Defendant City of New York that party

Defendants Wunsch and Flores be disciplined for the conduct in which they engaged

against Plaintiff Rothman on December 13, 2017 (as described more specifically

hereinafter).

   3. This is an action in which the Plaintiff seeks relief for the violation of his rights as

guaranteed under the laws and Constitution of the United States and, as well, under the

laws and Constitution of the State of New York including among other rights Plaintiff

Rothman’s Fourth Amendment rights related to the seizure of property taken from him,

his Fourth and/or Fourteenth Amendment right related to the use of force employed

against him during the incident and related to his detention/restraint of movement during

the course of the incident, and his First Amendment right to Petition government and his

Fourteenth Amendment right to due process, both of which First and Fourteenth




                                              2
       Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 3 of 23



Amendment rights derive from his right to know the outcome of the actions taken by the

City of New York to address his Complaints to the City of New York as a consequence

of Plaintiff Rothman’s post December 13, 2017 Complaints/Petitions to the government/

party Defendant City of New York to secure disciplinary actions by the

government/party Defendant City of New York and its police agency against the

wrongfully and unlawfully acting party Defendants Wunsch and Flores as agents and

employees of the New York City government; and to secure all relevant information

associated therewith.

   4. While Plaintiff Rothman seeks only nominal compensatory damages and in

addition reasonable albeit more than nominal punitive damages Plaintiff against party

Defendants Wunsch and Flores and Byrne for their violation of his Fourth and/or

Fourteenth Amendment rights related to the conduct taken by party Defendants Wunsch

and Flores during the incident itself and the sanctioning of the same by party Defendant

Byrne subsequent thereto, Plaintiff Rothman seeks only declaratory and injunctive relief

with respect to his First and Fourteenth Amendment claims against party Defendants City

of New York, New York City Police Department Deputy Commissioner for Legal Affairs

Lawrence Byrne, and New York City Police Commissioner James O’Neill, the latter two

in their official capacities.

                                   II. JURISDICTION

   5. Jurisdiction of this Court is invoked pursuant to and under 28 U.S.C. Sections 1331

and 1343 and 1367 in conjunction with the Civil Rights Acts of 1871, 42 U.S.C. Section

1983, and the First, Fourth, and Fourteenth Amendments to the United States

Constitution and the laws and Constitution of the State of New York




                                            3
       Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 4 of 23



   6. The Plaintiff requests that the Court invoke pendent claim and pendent party

jurisdiction. The State law claims derive from the same occurrences and

transaction/event which gives rise to the federal law claims; and they have a common

nucleus of operative fact with the federally based claims.

   7. The Plaintiff also invokes the jurisdiction of this Court in conjunction with the

Declaratory Judgment Act, 28 U.S.C. Sections 2201, et seq., this being an action in which

the Plaintiff seeks, in addition to monetary damages, declaratory and injunctive relief.

   8. This is an action in which the Plaintiff seeks relief for the violation of his rights as

guaranteed under the laws and Constitution of the United States and, as well, as

guaranteed under the laws and Constitution of the State of New York.

   9. The Plaintiff has filed a timely Notice of Claim with the party Defendant City of

New York. More than thirty (30) days have elapsed since the filing of the Notice of

Claim; and advisement or payment thereof has been neglected or refused.

                                     III. THE PARTIES

  A.   PLAINTIFF

 10. Plaintiff Jeffrey Rothman is forty five (45) years old.

 11. The Plaintiff was born in New York City in 1973.

 12. The Plaintiff has a long term partner; and, with her, he is the father of a nine year

old daughter.

  13. The Plaintiff is an American citizen and resident of the City of New York.

  14. The Plaintiff obtained a Bachelor of Arts degree from Emory University in

Atlanta, Georgia in 1995.




                                              4
        Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 5 of 23



  15. Plaintiff obtained a law degree from the University of Pennsylvania’s Law School

in 2001.

  16. The Plaintiff is licensed to practice law in the State of New York, the

Commonwealth of Pennsylvania (inactive status), the United States District Courts for

the Southern, Eastern, and Northern Districts of New York, the United States Court of

Appeals for the Second Circuit, and the United States Supreme Court.

  17. Plaintiff Rothman is a solo practitioner who has maintained an office for the

practice of law in the City of New York since 2004.

  18. Plaintiff Rothman specializes in civil rights trial and appellate litigation

 B.     DEFENDANTS

   19. The Defendant City of New York is a municipal entity which was created under

the authority of the laws and Constitution of the State of New York and which, under the

enabling law of the State of New York, has, among other powers, the power to maintain

agencies for the purpose of carrying out the governmental functions of the City of New

York.

  20. Defendant New York City Police Detective Andrew Wunsch and Defendant New

York City Police Sergeant Vincent Flores are employees and agents of the party

Defendant City of New York who perform public functions for and on behalf of the City

of New York to which they are responsible in their roles as employees and agents of the

party Defendant City of New York.

  21. Although the actions and conduct hereinafter described were unlawful and

wrongful and otherwise violated the Plaintiff’s rights as guaranteed under the laws and

Constitution of the United States and as guaranteed under the laws and Constitution of




                                             5
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 6 of 23



the State of New York, the actions and conduct of each of the foregoing persons,

individually and/or collectively and in concert one with the other, were taken in and

during the course of his duties and functions as employees and agents of the City of New

York and incidental to the otherwise lawful performance of their duties and functions as

employees and agents of the party Defendant City of New York.

  22. Defendant New York City Police Department Deputy Commissioner for Legal

Affairs Lawrence Byrne and Defendant New York City Police Commissioner James

O’Neill are agents and employees of the party Defendant City of New York who perform

functions for and on behalf of the party Defendant City of New York to which they are

responsible in their roles as employees and agents of the party Defendant City of New

York and on whose behalf they make policies for the party Defendant City of New York.

  23. Plaintiff Rothman seeks only declaratory and injunctive relief against party

Defendant O’Neill (in his official capacity). Plaintiff Rothman seeks declaratory and

injunctive relief against party Defendant Byrne in his official capacity; although, as

described hereinafter, Plaintiff Rothman also seeks monetary damages against party

Defendant Byrne in his individual capacity for his sanctioning conduct of the actions of

party Defendants Wunsch and Flores (as such sanctioning conduct is described

hereinafter).

                              IV. ALLEGATIONS

  24. This is a litigation which arises out of an incident that commenced on December

13, 2017 at about 4:40 P.M. at the reception desk in the lobby of One Police Plaza, New

York City during which incident Plaintiff Rothman was: (a) subjected to discourteous on

the part of agents and employees of the New York City Police Department (party




                                             6
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 7 of 23



Defendant New York City Police Detective Andrew Wunsch and party Defendant New

York City Police Sergeant Vincent Flores) ; (b) was subjected by them to unnecessary

and unreasonable force and detention/restraint; and (c) had his property unreasonably and

unnecessarily seized by them; and for which there was no probable cause to justify their

seizure of his property.

  25. Subsequent to the December 13, 2017 incident and after formally seeking relief

against party Defendants Wunsch and Flores in a December 28, 2018 dated letter

addressed to party Defendant New York City Police Department Deputy Commissioner

for Legal Affairs Lawrence Byrne and to New York City Corporation Counsel Zachary

Carter and further in an early 2018 dated formal Complaint to the New York City

Civilian Complaint Review Board, the former of which resulted in no relief being

accorded and the latter of which resulted in a referral by the Civilian Complaint Review

Board of a substantiated charge against party Defendant Andrew Wunsch to the New

York City Police Department, Plaintiff Rothman was denied access to any information

about the referral by the Civilian Complaint Review Board to the New York City Police

Department and otherwise about the actions and inaction of the party Defendant City of

New York to address his requests to the party Defendant City of New York that party

Defendants Wunsch and Flores be disciplined for the conduct in which they engaged

against Plaintiff Rothman on December 13, 2017 (as described more specifically

hereinafter).

  26. This is an action in which the Plaintiff seeks relief for the violation of his rights as

guaranteed under the laws and Constitution of the United States and, as well, under the

laws and Constitution of the State of New York including among other rights Plaintiff




                                              7
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 8 of 23



Rothman’s Fourth Amendment rights related to the seizure of property taken from him,

his Fourth and/or Fourteenth Amendment right related to the use of force employed

against him during the incident and related to his detention/restraint associated with the

incident, and his First Amendment right to Petition government and his Fourteenth

Amendment right to due process, both of which First and Fourteenth Amendment rights

derive from his right to know the outcome of the actions taken by the City of New York

to address his Complaints to the City of New York as a consequence of Plaintiff

Rothman’s post December 13, 2017 Complaints/Petitions to the government/ party

Defendant City of New York to secure disciplinary actions by the government/party

Defendant City of New York and its police agency against the wrongfully and unlawfully

acting party Defendants Wunch and Flores as agents and employees of the New York

City government; and to secure all relevant information associated therewith.

  27. While Plaintiff Rothman seeks only nominal compensatory damages and in

addition, reasonable albeit more than nominal punitive damages against party Defendants

Wunsch and Flores and Byrne for their violation of his rights, Plaintiff Rothman seeks

declaratory and injunctive relief with respect to his First and Fourteenth Amendment

claims against party Defendants City of New York, New York City Police Department

Deputy Commissioner for Legal Affairs Lawrence Byrne, and New York City Police

Commissioner James O’Neill, the latter two in their official capacities.

  28. On December 13, 2017, at approximately 4:40 P.M., Plaintiff Rothman was given

authorized entry into the lobby of One Police Plaza where the New York City Police

Department maintains its central offices by the security personnel of the New York City

Police Department located at the security station outside of the One Police Plaza building.




                                             8
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 9 of 23



  29. Plaintiff Rothman was at the location to serve legal papers (a Summons and

Complaint).

  30. The Plaintiff went through the metal detectors prior to entering into the One Police

Plaza building lobby; and he then proceeded to the circular reception desk in the One

Police Plaza lobby.

  31. Party Defendant Andrew Wunsch was then assigned at the circular reception desk.

  32. Party Defendant Wunsch informed the Plaintiff that the outside security personnel

should not have sent the Plaintiff through into the building to serve the papers –the reason

for which Plaintiff had informed party Defendant Wunsch he had come to the One Police

Plaza building.

  33. Party Defendant Wunsch informed the Plaintiff that, pursuant to a recent policy

change, the service a Summons and Complaint at One Police Plaza, should be made at

the FOIL Unit and that the FOIL Unit had closed at 4:00 P.M.

  34. Plaintiff Rothman, who was familiar with the policies and procedures with respect

to the service of Summonses and Complaints at the One Police Plaza building as he had

made such services on occasions prior to that date, said to party Defendant Wunsch in a

reasonable and professional manner and fashion that he would like to obtain a pass from

party Defendant Wunsch in order to affix such to his clothes and to go to the Manhattan

Court Section Unit in Room # S-139 to effect the service; or alternative to a pass, that he

would like to be escorted to the location in order to leave the Summons and Complaint at

that Unit.

  35. In that regard, Plaintiff Rothman had done such many times prior to that date

without problem or incident.




                                             9
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 10 of 23



  36. Party Defendant Wunsch denied Plaintiff Rothman both of his alternative requests.

  37. Plaintiff Rothman then stated that he would leave the Summons and Complaint

with the party Defendant Wunsch.

  38. Plaintiff was aware that, under the law and where entry is denied by for example a

doorman or a security agent at a building to effect service on someone in the building, the

Summons and Complaint can be left with the doorman or security personnel so long as

such service is then followed up with a mailing of the same to the individual at the

address to which he was leaving the same with the door person or security person

because of the denial by the doorman/security individual of entry into the building.

  39. At that point in time, when the Plaintiff was being denied the alternatives

described above, the Plaintiff tried to look at party Defendant Wunsch’s nameplate in

order to obtain his name and shield number so that he—Plaintiff Rothman- could then,

upon returning to his office, execute an Affidavit of Service stating that the Summons

and Complaint had been left with Defendant Wunsch.

  40. As that time, party Defendant Wunsch angrily directed the Plaintiff to stop writing

his name down and party Defendant Wunch aggressively ---Plaintiff would categorize it

as violently, grabbed the Plaintiff’s pen and wrenched it out of the Plaintiff’s hand.

  41. There was absolutely no legitimate law enforcement justification for the

aggressive, violent, seizure by party Defendant Wunsch of the Plaintiff’s person and

property; and no probable cause whatsoever for the seizure.

  42. The seizure violated the Plaintiff’s rights under the Fourth Amendment to the

United States Constitution which prohibits the seizure of an individual’s person and/or




                                             10
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 11 of 23



property without a legitimate law enforcement justification for such, the latter of which,

as noted, was totally lacking under the circumstances as described.

  43. At that point, party Defendant Wunsch stated to the Plaintiff that he had called for

his Sergeant to come to the desk.

  44. Plaintiff asked party Defendant Wunsch to return his pen on several occasions.

  45. Only after multiple requests by the Plaintiff that party Defendant Wunsch return

his pen did party Defendant did Wunsch then return the Plaintiff’s pen to the Plaintiff.

  46. Party Defendant Sergeant Vincent Flores appeared and came over to the circular

reception desk.

  47. Party Defendant Flores also refused the Plaintiff entry into the building, beyond

the reception desk, to allow the Plaintiff to make the service of the Summons and

Complaint papers at the Manhattan Court Section unit.

  48. Plaintiff informed party Defendant Flores that party Defendant Wunsch had

aggressively wrenched the Plaintiff’s pen out off the Plaintiff’s hand and only returned it

to him after the Plaintiff had to make multiple requests that party Defendant Wunsch

return the pen to the Plaintiff.

  49. Plaintiff gave party Defendant Flores his business card; and the Plaintiff informed

party Defendant Flores that, since he was being refused further access into the building to

effect the service, the Plaintiff was leaving the papers with party Defendant Flores to

effect the service.

  50. When the Plaintiff informed party Defendant Flores of such, party Defendant

Flores angrily picked up the documents from the desk where they were situated and he

aggressively- Plaintiff would describe it as violently- threw them at the Plaintiff, striking




                                             11
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 12 of 23



the Plaintiff and causing the documents to then fall to the floor next to the reception desk

in the lobby at One Police Plaza.

  51. Party Defendant Flores then directed the Plaintiff to leave One Police Plaza.

  52. Plaintiff Rothman complied with the directive, leaving the Summons and

Complaint on the floor where they had fallen after party Defendant Flores threw the

papers at the Plaintiff and as party Defendant Wunsch unnecessarily walked with the

Plaintiff as the Plaintiff was complying with party Defendant Flores’ directive. Plaintiff

Rothman would describe the Wunsch escort as a custodial detention/restraint of the

Plaintiff as the Plaintiff’s liberty/freedom of movement was being unnecessarily and

unreasonably constrained and restrained without a legitimate law enforcement

justification for the same given that the Plaintiff was complying with the Flores directive

that Plaintiff Rothman leave the One Police Plaza lobby and building (Plaintiff Rothman

was, in effect, being seized).

  53. On December 29, 2017, the Plaintiff served a December 28, 2017 dated letter on

the respective offices of party Defendant Lawrence Byrne and on Zachary Carter,

Corporation Counsel of the City of New York requesting that the party Defendant City of

New York discipline party Defendants Wunsch and Flores for their improper, unlawful,

unconstitutional conduct; and requesting that he be informed of what disciplinary actions

were taken to address the situation.

  54. The Plaintiff also informed party Defendant Byrne and Zachary Carter in the

December 28, 2017 dated letter that the party Defendant City of New York preserve all

evidence related to the December 13, 2017 incident including all video and audio tapes

(among other materials).




                                            12
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 13 of 23



  55. In addition to the December 28, 2017 dated letter Petition/Complaint to party

Defendant Byrne and to Zachary Carter, the Plaintiff filed a further Petition/Complaint in

early January, 2018 with the New York City Civilian Complaint Review Board seeking

to have the party Defendants Wunsch and Flores disciplined for their December 13, 2017

conduct.

  56. On April 24, 2018, Plaintiff received a telephone call from a Sergeant Swetsky.

  57. Sergeant Swetsky informed the Plaintiff that he had spoken with party Defendant

Wunsch about the December 13, 2018 incident and that there was no wrongdoing by

party Defendant Wunsch because the one aspect of the incident that he had addressed

with party Defendant Wunsch was that party Defendant Wunsch had failed to provide the

Plaintiff with his name and Shield number and the Plaintiff had been able to obtain such

without party Defendant Wunsch affirmatively providing such to the Plaintiff. Therefore

and as far as the party Defendant City was concerned, there was no failure to by party

Defendant Wunsch to provide his name and Shield number to the Plaintiff.

  58. Sergeant Swetsky further stated that, as for other aspects of the December 13,

2018 incident—the wrenching and the seizure of the pen from the Plaintiff’s hand by

party Defendant Wunsch and the throwing of the Summons and Complaint by party

Defendant Flores at the Plaintiff and the striking of the Plaintiff with such, those matters

would have to be investigated by the New York City Civilian Complaint Review Board

and the party Defendant City of New York, through the New York City Police

Department, would not otherwise undertake to investigate those allegations independent

of the Civilian Complaint Review Board.




                                             13
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 14 of 23



  59. It is believed that Sergeant Swetsky acted for and on behalf of party Defendant

Byrne and at his direction in undertaking the investigation and coming to the conclusions

that he did, conclusions it is believed that party De4fendant Byrne adopted.

  60. It is further believed that, by Sergeant Swetsky’s conduct for and in behalf of party

Defendant Byrne and at party Defendant Byrne’s direction, party Defendant Byrne

sanctioned and adopted the unlawful conduct of party Defendants Wunsch and Flores,

making it his conduct as their supervisor through the command structure.

  61. On August 1, 2018, the New York Civilian Complaint Review Board informed the

Plaintiff that it had investigated the Petition/Complaint previously filed by the Plaintiff

with the Civilian Complaint Review Board about the December 13, 2017 incident.

  62. The Civilian Complaint Review Board determines under what policy categories

any substantive aspect of the Petition/Complaint by an individual to the Civilian

Complaint Review Board is to be considered.

  63. The Civilian Complaint Review Board concluded that, as to party Defendant

Wunsch, he acted “discourteously toward Jeffrey Rothman”; and it recommended

discipline in the form of a command level instruction.

  64. The finding and referral was forwarded to party Defendants O’Neill and Byrne.

  65. Pursuant to the policies and practices and procedures and protocols, party

Defendants Byrne and O’Neill have the authority to adopt the referral from the Civilian

Complaint Review Board (both as to the substantive finding and the recommended

discipline); or they have the discretion to modify the same or to disregard the same

altogether.




                                             14
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 15 of 23



  66. As to an abuse of authority claim against party Defendant Wunsch and as to a

discourteous claim against party Defendant Flores, the Civilian Complaint Review Board

found those claims to be “unsubstantiated”.

  67. While a CCRB “unsubstantiated” finding is not a finding of “substantiation”, it is

not an “exoneration” of the individual with respect to the charge made against the officer.

  68. What an “unsubstantiated” finding connotes is that, because there is a credibility

assessment factor which the Civilian Complaint Review Board determines cannot be

resolved, the Civilian Complaint Review Board, in effect, is passing on a substantive

finding with respect to the charge against the officer.

  69. In his December 28, 2018 dated letter Petition/Complaint to party Defendant

Byrne and to New York City Corporation Counsel, Plaintiff Rothman informed the party

Defendant City of New York that he wanted to be informed of what the outcome of the

Complaint/Petition and disciplinary process was.

  70. Since the Civilian Complaint Review Board referral does not have to be adopted by

party Defendants Byrne and O’Neill, the Plaintiff does not know what the outcome of the

Complaint/Petition and disciplinary process is; and the Plaintiff has not been provided

any information from party Defendants Byrne and O'Neill; or any the materials

associated with the Complaint/Petition and disciplinary process flowing therefrom.

  71. The Plaintiff has a right to know under both the First and Fourteenth Amendments

to the United States Constitution what the outcome of his Petition/Complaint to

government is as it relates to the rights violating conduct of the government’s agents and

employees directed at him; and whether its agents and employees will suffer discipline

for their conduct; and the Plaintiff has an objective expectation that, where there is a




                                              15
        Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 16 of 23



finding against a police officer for the officer’s conduct, the Plaintiff will be informed, as

part of the process he has triggered to obtain discipline, the outcome of the process.

  72. Otherwise the constitutional right to Petition government and the process

associated therewith are rendered meaningless if one cannot obtain knowledge of the

outcome of a Petition/Complaint.

   73. Because the Plaintiff Rothman continues to serve Summonses and Complaints at

One Police Plaza and because in doing so he has encountered Defendant Wunsch on at

least two occasions subsequent to the December 13, 2017 incident while serving process

at One Police Plaza, he is likely to further encounter party Defendants Wunsch and/or

Flores during future efforts by him to serve process at One Police Plaza.

   74. The actions, conduct, policies and practices and customs herein described violated

the Plaintiff’s rights as guaranteed under the First, Fourth and Fourteenth Amendments

to the United States Constitution and the Civil Rights Act of 1871, 42 U.S.C. Section

1983.

  75. The actions, conduct, policies and practices, and customs (the latter of which

propelled the conduct herein), violated the Plaintiff’s rights under the laws and

Constitution of the State of New York.

  76. The Plaintiff has no other adequate remedy in law but for the institution of this

litigation in order to secure relief for the violation of his rights as alleged.

                           V. CAUSES OF ACTION

                                A. FIRST CAUSE OF ACTION

  77. The Plaintiff reiterates Paragraph #’s 1 through 76 and incorporates such by

reference herein.




                                               16
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 17 of 23



  78. Party Defendant Andrew Wunsch seized the Plaintiff’s property without legitimate

governmental interest in violation of the Plaintiff’s rights as guaranteed under the Fourth

Amendment to the United States Constitution and the Civil Rights Act of 1871, 42 U.S.C.

Section 1983.

  79. The Plaintiff suffered injuries and damages.

                              B. SECOND CAUSE OF ACTION

  80. The Plaintiff reiterates Paragraph #’s 1 through 79 and incorporates such by

reference herein.

  81. Party Defendant Andrew Wunsch seized the Plaintiff’s property without legitimate

governmental interest in violation of the Plaintiff’s rights as guaranteed under the laws

and Constitution of the State of New York.

  82. The Plaintiff suffered injuries and damages.

                             C. THIRD CAUSE OF ACTION

  83. The Plaintiff reiterates Paragraph #’s 1 through 82 and incorporates such by

reference herein.

  84. The Plaintiff was subjected unnecessary and an unreasonable force and

detention/restraint, the latter with respect to his removal from the One Police Plaza

building lobby, by both party Defendants Andrew Wunsch and Victor Flores in violation

of the Plaintiff’s rights as guaranteed to him under the Fourth and/or Fourteenth

Amendments to the United States Constitution and the Civil Rights Act of 1871, 42

U.S.C. Section 1983.

  85. The Plaintiff suffered injuries and damages.




                                             17
     Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 18 of 23



                            D. FOURTH CAUSE OF ACTION

  86. The Plaintiff reiterates Paragraph #’s 1 through 85 and incorporates such by

reference herein.

  87. The Plaintiff was subjected to unnecessary and an unreasonable force and

detention/restraint, the latter with respect to his removal from the One Police Plaza

building lobby, by both party Defendants Andrew Wunsch and Victor Flores in violation

of the Plaintiff’s rights under the laws and Constitution of the State of New York.

  88. The Plaintiff suffered injuries and damages.

                           E. FIFTH CAUSE OF ACTION

  89. The Plaintiff reiterates Paragraph #’s 1 through 88 and incorporates such by

reference herein.

  90. The oversight actions of party Defendant Byrne has sanctioned the unlawful,

improper, and unconstitutional conduct of party Defendants Wunsch and Flores in

violation of Plaintiff Rothman’s rights under the Fourth and Fourteenth Amendments to

the United States Constitution and the Civil Rights Act of 1871, 42 U.S.C. Section 1983.

  91. The Plaintiff has suffered injuries and damages.

                             F. SIXTH CAUSE OF ACTION

  92. The Plaintiff reiterates Paragraph #’s 1 through 91 and incorporates such by

reference herein.

  93. Upon the filing of a Complaint by the Plaintiff with the New York City Civilian

Complaint Review Board, an entity created by party Defendant City of New York to

investigate complaints filed by citizens for alleged wrongful conduct of New York City

police officers as agents and employees of party Defendant City of New York, the New




                                            18
     Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 19 of 23



York City Civilian Complaint Review Board concluded that party Defendant Wunsch

engaged in conduct that violated the policies of the party Defendant City of New York in

his inter-actions with Plaintiff Rothman; and the New York City Civilian Complaint

Review Board referred the matter to the party Defendants Byrne and O’Neill with a

recommendation by the New York City Civilian Complaint Review Board that a specific

form of disciplinary action be imposed against party Defendant Wunsch for his wrongful

conduct against party Plaintiff Rothman.

  94. Under the policies of the party Defendant City of New York, Party Defendants

Byrne and O’Neill can accept or reject or modify the referral by the Civilian Complaint

Review Board.

  95. Having petitioned the party Defendant City of New York for redress as a

consequence of the conduct of party Defendant Wunsch and Flores directed at him and

the party Plaintiff’s Petition/Complaint having been found to be substantiated in part

against party Defendant Wunsch and it having been referred by the New York City

Civilian Complaint Review Board, as the investigating entity of the party Defendant City

of New York, to party Defendants Byrne and O’Neill, party Plaintiff Rothman has a

right, under the First Amendment to the United States Constitution, as part of his First

Amendment right to Petition government, in this case party Defendant City of New York,

for redress from wrong-doing by the party Defendant City of New York’s law

enforcement employees and agents, to know the outcome of the referral by the Civilian

Complaint Review Board.

  96. Party Defendant City of New York, by the actions and conduct of party

Defendants Byrne and O’Neill have refused to provide Plaintiff Rothman information to




                                            19
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 20 of 23



which he is entitled under and as part of his First Amendment right to petition

government.

  97. To the extent that the party Defendants Byrne and O’Neill refuse to provide

Plaintiff Rothman because they assert such information is a “personnel” related matter

and that the documents associated therewith are privileged under New York State

statutory law, the application of the State statutory provisions and/or the State statutory

provisions on their face (as interpreted), violate the Plaintiff’s rights under the First and

Fourteenth Amendments to the United States Constitution and the Civil Rights Act of

1866, 42 U.S.C. Section 1983.

  98. Plaintiff Rothman has been injured and damaged and seeks declaratory and

injunctive relief against party Defendants City of New York, Byrne, and, O’Neill.

                            G. SEVENTH CAUSE OF ACTION

  99. The Plaintiff reiterates Paragraph #’s 1 through 98 and incorporates such by

reference herein.

 100. Pursuant to and under the process to which the Plaintiff has submitted in

connection with his First Amendment right to petition government—in this case the party

Defendant City of New York, to address the wrongful conduct of the law enforcement

employees and agents of party Defendant City of New York, Plaintiff Rothman has a

Fourteenth Amendment Due Process Clause property interest to know; that is he

possessed an objective expectation that, when he submitted to the process provided to

him to address what he believed was the wrongful conduct of law enforcement agents and

employees of the party Defendant City of New York and a referral was made out of the

process accorded him by the party Defendant City of New York under State law to




                                              20
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 21 of 23



address the matter resulting in a substantiation of his claim and a referral to party

Defendants Byrne and O’Neill to take action against the offending law enforcement

employee and agent of the City of New York, he would be informed by the party

Defendant City of New York, through party Defendant Byrne and party Defendant

  101. Party Defendant City of New York, by the actions and conduct of party

Defendants Byrne and O’Neill have refused to provide Plaintiff Rothman information to

which he is entitled under and as part of his First Amendment right to petition

government.

  102. To the extent that the party Defendants Byrne and O’Neill refuse to provide

Plaintiff Rothman because they assert such information is a “personnel” related matter

and that the documents associated therewith are privileged under New York State

statutory law, the application of the State statutory provisions and/or the State statutory

provisions on their face (as interpreted), violate the Plaintiff’s rights under the First

Amendment to the United States Constitution and the Civil Rights Act of 1866, 42

U.S.C. Section 1983.

  103. Plaintiff Rothman has been injured and damaged and seeks declaratory and

injunctive relief against party Defendants City of New York, Byrne, and, O’Neill.

                                H. EIGHTH CAUSE OF ACTION

 104. The Plaintiff reiterates Paragraph #’s 1 through 103 and incorporates such by

reference herein.

 105. Pursuant to and under pendent State law and pendent State claim jurisdiction and

independent of the federally based claim against the party Defendant City of New York,

the party Defendant City of New York is responsible, under State law claims, for the




                                              21
      Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 22 of 23



actions and conduct of its Defendant Officers, as employees and agents of the City of

New York, pursuant to the doctrine of respondeat superior.

 106. The Plaintiff suffered injuries and damages.

                            I. NINTH CAUSE OF ACTION

  107. The Plaintiff reiterates Paragraph #’s 1 through 106 and incorporates such by

reference herein.

  108. If the City of New York elects to represents its employees in a federal court or

State court litigation, the City of New York uniformly and as a matter of policy and

practice indemnifies the employees for any award of both punitive damages and

compensatory damages and pays the settlements of any such litigations and assumes the

costs incurred in defending said litigations (without contributions from its employees).

  109. In return, the employees are required to cooperate with the City’s attorneys and,

in substance, to subordinate any interests to those of the City of New York in the context

of the litigation.

  110. The named individual Defendants are employees and agents of the City of New

York and their actions and conduct, as described, were taken in the course of their duties

and functions as employees and agents of the City of New York; and in their capacities as

such, as agents and employees of the City of New York.

  111. Their actions and conduct, while unlawful and unconstitutional, nonetheless were

actions and conduct taken pursuant to the otherwise lawful performance of their duties

and functions as an agents and employees of the City of New York.

  112. The Plaintiff is entitled to recover against the City of New York as the real party

in interest in this litigation for the unlawful and wrongful conduct of its named and




                                            22
     Case 1:19-cv-00225-CM Document 1 Filed 01/09/19 Page 23 of 23



unnamed employees under the federal claim jurisdiction pursuant to the doctrine of

respondeat superior.

 113. The Plaintiff suffered injuries and damages.

    WHEREFORE and in light of the foregoing, it is respectfully requested that the

Court assume jurisdiction and:

               [a] Invoke pendent party and pendent claim jurisdiction;

               [b] Award compensatory and punitive damages;

               [c] Award appropriate declaratory and injunctive relief;

               [d] Empanel a jury;

               [e] Award attorney’s fees and costs;

               [f] Award such other and further relief as the Court deems to be in the
                   interest of justice.


DATED: New York, New York
       January 9, 2019

                                               Respectfully submitted,

                                               /s/James I. Meyerson___
                                               JAMES I. MEYERSON
                                               510 Fifth Avenue-3rd Floor @ #335
                                               New York, New York 10036
                                               (917) 570-5369
                                               jimeyerson@gmail.com

                                               ATTORNEY FOR PLAINTIFF
                                               BY:_______________________




                                          23
